DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:
(lines 7-8) “one or more primary seal elements” should be changed to “the one or more primary seal elements”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (4,192,379) and further in view of Nedwed et al. (10,006,265).
As concerns claim 1, Kennedy shows a supplemental sealing system for a blowout preventer (Fig. 6), comprising: a fluid source (80) configured to support a sealing fluid (sealant); and a conduit (84, 118) fluidly coupled to the fluid source, wherein the conduit is configured to deliver the sealing fluid from the fluid source to a bore (104, 116) of the BOP (100, 110) to enable the sealing fluid to supplement a seal formed by one or more primary seal elements (106) of the BOP (Fig. 6; col 4, In 9-42).  Kennedy discloses the claimed invention except for a second fluid source configured to support a second sealing fluid, and a second conduit fluidly coupled to the second fluid source, wherein the second conduit is configured to deliver the second sealing fluid to the bore of the BOP to enable the second sealing fluid to supplement the seal formed by the one or more primary seal elements of the BOP.  Nedwed teaches a first fluid source (not shown) configured to support a first sealing fluid (plug-forming agent), and a first conduit (34) fluidly coupled to the first fluid source, wherein the first conduit is configured to deliver the first sealing fluid to a bore of a BOP (20) to enable the first sealing fluid to supplement a seal formed by one or more primary seal elements (88) of the BOP (Fig. 1; col 9, In 41 - col 10, In 9), and a second fluid source (82) configured to support a second sealing fluid (control fluid), and a second conduit (34) fluidly coupled to the second fluid source, wherein the second conduit is configured to deliver the second sealing fluid to the bore of the BOP (20) to enable the second sealing fluid to supplement the seal formed by the one or more primary seal elements (88) of the BOP (Fig. 1; col 9, In 41 - col 10, In 9).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kennedy, as taught by Nedwed, to include a second sealing fluid for the expected benefit of 
As concerns claim 2, Kennedy shows wherein the conduit comprises an outlet (118) positioned on an upstream side of the seal formed by the one or more primary seal elements of the BOP (Fig. 6).
As concerns claim 3, Kennedy shows wherein the conduit extends through a housing (102, 114) of the BOP (Fig. 6).
As concerns claims 4 and 14, the combination discloses the claimed invention expect for wherein the conduit extends through a connecting rod coupled to a ram of the BOP.  It would have been an obvious matter of design choice to have extended the conduit through a connecting rod coupled to a ram of the BOP, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to extending the conduit through the housing of the BOP.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the conduit extending through the housing of the BOP because the sealing fluid would still have been capable of being delivered from the fluid source to the bore of the BOP to enable the sealing fluid to supplement the seal 
As concerns claim 6, the combination teaches wherein respective outlets (Kennedy: 118; Nedwed: 30) of the conduit and the second conduit are positioned at different axial locations, different circumferential locations, or both relative to the bore of the BOP (Kennedy: Fig. 6; Nedwed: Fig. 1).
As concerns claims 7 and 18, the combination teaches a solvent fluid source configured to support a solvent, and a solvent conduit fluidly coupled to the solvent fluid source, wherein the solvent conduit is configured to deliver the solvent to the bore of the BOP to enable the solvent to remove a sealing material formed by the sealing fluid from the BOP (Nedwed: col 11, In 30-36).
As concerns claim 8, Kennedy shows a controller configured to instruct a valve actuator to adjust a valve to enable flow of the sealing fluid to the bore of the BOP in response to receipt of a signal indicating that the BOP will be moved to a closed position or is in the closed position (col 4, In 31-42).
As concerns claim 9, Kennedy shows a controller configured to instruct a valve actuator to adjust a valve to enable flow of the sealing fluid to the bore of the BOP in response to receipt of a signal indicating a potential leak path while the BOP is in a closed position (col 4, In 31-42).
As concerns claim 10, Kennedy shows a blowout preventer system (Fig. 6), comprising: a housing (102, 114) configured to support opposed rams (106) of a BOP (100, 110); one or more primary seal elements (106) configured to form a seal across a bore (104, 116) of the BOP when the opposed rams are in a closed position (Fig. 6); and a supplemental sealing system configured to inject a sealing fluid (sealant) proximate to the one or more primary seal elements to enable the sealing fluid to supplement the seal (Fig. 6; col 4, In 9-42), wherein the supplemental sealing system comprises a fluid source (80) configured to support the sealing fluid, and a conduit (84, 118) fluidly coupled to the fluid source and to the bore of the BOP (Fig. 6).  Kennedy discloses the claimed invention except for a second fluid source configured to support a second sealing fluid, and a second conduit fluidly coupled to the second fluid source, wherein the second conduit is configured to deliver the second sealing fluid to the bore of the BOP to enable the second sealing fluid to supplement the seal formed by the one or more primary seal elements of the BOP.  Nedwed teaches a first fluid source (not shown) configured to support a first sealing fluid (plug-forming agent), and a first conduit (34) fluidly coupled to the first fluid source, wherein the first conduit is configured to deliver the first sealing fluid to a bore of a BOP (20) to enable the first sealing fluid to supplement a seal formed by one or more primary seal elements (88) of the BOP (Fig. 1; col 9, In 41 - col 10, In 9), and a second fluid source (82) configured to support a second sealing fluid (control fluid), and a second conduit (34) fluidly coupled to the second fluid source, wherein the second conduit is configured to deliver the second sealing fluid to the bore of the BOP (20) to enable the second sealing fluid to supplement the seal formed by the one or more primary seal elements (88) of the BOP 
As concerns claim 12, Kennedy shows wherein the conduit comprises an outlet (118) positioned on an upstream side of the seal formed by the one or more primary seal elements of the BOP (Fig. 6).
As concerns claim 13, Kennedy shows wherein the conduit extends through the housing of the BOP (Fig. 6).
As concerns claim 16, Kennedy shows a method for sealing a bore of a blowout preventer (Fig. 6): providing a sealing fluid (sealant) from a fluid source (80) to a bore (104, 116) of the BOP (100, 110) via a conduit (84, 118); and supplementing a seal formed by one or more primary seal elements (106) of the BOP using the sealing fluid within the bore (Fig. 6; col 4, In 9-42).  Kennedy discloses the claimed invention except for a second fluid source configured to support a second sealing fluid, and a second conduit fluidly coupled to the second fluid source, wherein the second conduit is 
As concerns claim 19, Kennedy shows providing the sealing fluid in response to receipt of a signal indicating that the BOP will be moved to a closed position or is in the closed position (col 4, In 31-42).
As concerns claim 20, Kennedy shows providing the sealing fluid in response to receipt of a signal indicating a potential leak path while the BOP is in a closed position (col 4, In 31-42).
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Nedwed fails to teach two fluid conduits, the examiner respectfully disagrees.  Nedwed teaches the present apparatus or system includes a control fluid conduit (34) and a control fluid pump (32) in fluid communication with the control fluid aperture (30), wherein the control fluid conduit may comprise one or multiple lines as necessary, and may be utilized for conveyance and introduction of the plug-forming agent from a pump source and into a control fluid aperture (col 15, ln 40-46).  Nedwed further teaches providing a control fluid aperture proximate the top end of the wellbore conduit, the control fluid aperture being fluidly connected with the primary throughbore, providing a plug-forming agent aperture in the wellbore throughbore at an upstream location in the wellbore throughbore with respect to the control fluid aperture and with respect to the direction of fluid flow through the wellbore throughbore, introducing a control fluid through the control fluid aperture and into the wellbore throughbore, introducing a plug-forming agent through the plug-forming agent aperture and into the wellbore throughbore, and polymerizing and crosslinking the plug-forming agent within the wellbore throughbore to create an .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679